NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                GEORGE S. HARGER,
                 Claimant-Appellant,

                           v.

              ROBERT A. MCDONALD,
            Secretary of Veterans Affairs,
                 Respondent-Appellee.
                ______________________

                      2014-7086
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 12-3092, Judge Robert N. Davis.
                ______________________

              Decided: November 13, 2014
                ______________________

   GEORGE S. HARGER, of Red Lodge, Montana, pro se.

    ALEXANDER V. SVERDLOV, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent-
appellee. With him on the brief were STUART F. DELERY,
Assistant Attorney General, ROBERT E. KIRSCHMAN, JR.,
Director, and CLAUDIA BURKE, Assistant Director. Of
counsel on the brief were DAVID J. BARRANS, Deputy
Assistant General Counsel, and LARA K. EILHARDT, Attor-
2                                     HARGER   v. MCDONALD



ney, United States Department of Veterans Affairs, of
Washington, DC.
                ______________________

    Before REYNA, LINN, and WALLACH, Circuit Judges.
PER CURIAM.
    George S. Harger appeals the decision of the United
States Court of Appeals for Veterans Claims (“Veterans
Court”) affirming the Board of Veterans’ Appeals’
(“Board”) assignment of a noncompensable disability
rating for his genitourinary condition. Harger v. Shinseki,
No. 12-3092 (Vet. App. Feb. 11, 2014) (“Veterans Court
Decision”). Because the issues raised by Mr. Harger on
appeal require either a review of factual determinations
or the application of law to fact, we dismiss for lack of
jurisdiction.
                      BACKGROUND
    Mr. Harger is a veteran of the Vietnam War and
served on active duty between January 1964 and January
1966. In 1971, Mr. Harger filed an initial claim for ser-
vice connection for a genitourinary condition (including
traumatic phimosis and balanitis), a skin disease on his
feet, a lymph node infection, and a right shoulder disabil-
ity. In May 1971, the Department of Veterans Affairs
(“VA”) Regional Office (“VARO”) in Lincoln, Nebraska,
denied Mr. Harger’s request. Mr. Harger then submitted
new evidence to the VARO.          Based on the newly-
submitted evidence, in November 1972, the VARO grant-
ed service connection for balanitis, effective February 10,
1971, but assigned it a noncompensable disability rating.
    Mr. Harger then filed a claim seeking review of the
May 1971 decision on the grounds of clear and unmistak-
able error (“CUE”). In February 2003, the VARO found
Mr. Harger did not satisfy the requirements for establish-
ing CUE. Mr. Harger appealed this decision to the Board,
HARGER   v. MCDONALD                                      3



which dismissed his CUE allegation relating to the May
1971 denial of service connection for his genitourinary
condition. The Board also remanded his CUE claim
regarding the denial of service connection for the skin
disease of the feet, lymph node infection, and right shoul-
der disability. In September 2008, on remand, the Board
found there was no CUE in the May 1971 decision’s denial
of service connection for skin disease of the feet, lymph
node infection, or right shoulder disability. The Board did
not address Mr. Harger’s CUE claim for his genitourinary
condition.
    In June 2011, the Veterans Court found the Board
erred in its September 2008 decision by failing to address
Mr. Harger’s CUE claim relating to the VARO’s May 1971
denial of service connection for the genitourinary condi-
tion. The court remanded and directed the Board to
address “whether the RO had before it nexus evidence or
evidence of continuity of symptomatology, as well as
evidence of a current disability including ‘erythroplasia of
Queyrat,’ ‘balanitis,’ and any other genitourinary condi-
tion.” Resp’t’s App. (“R.A.”) 26.
     On remand, the Board found the May 1971 decision
was not susceptible to a CUE claim because it was not
final. The Board explained Mr. Harger had submitted
new evidence within a one-year period of May 1971, and
“[t]hese submissions required reconsideration of the May
1971 decision,” therefore the decision was rendered not
final with respect to the Mr. Harger’s genitourinary
condition. R.A. 15. Upon consideration of the new evi-
dence, Mr. Harger was granted a noncompensable service
connection, effective February 10, 1971. Accordingly, the
“November 1972 decision subsumed the earlier May 1971
RO decision on the same subject,” R.A. 15, making the
1971 decision not susceptible to a CUE claim.
    In a memorandum decision dated February 11, 2014,
the Veterans Court affirmed the Board’s decision dismiss-
4                                      HARGER   v. MCDONALD



ing Mr. Harger’s CUE claim as to the VARO’s May 1971
decision. The court reasoned Mr. Harger had not made a
CUE claim in the final VARO decision relating to the
genitourinary claim, and thus it was not error to dismiss.
    Mr. Harger filed this timely appeal.
                       DISCUSSION
    Our jurisdiction to review decisions of the Veterans
Court is limited by statute. Pursuant to 38 U.S.C.
§ 7292(a) (2012), this court has jurisdiction to review “the
validity of a decision of the [Veterans] Court on a rule of
law or of any statute or regulation . . . or any interpreta-
tion thereof (other than a determination as to a factual
matter) that was relied on by the [Veterans] Court in
making the decision.” Except to the extent that a consti-
tutional issue is presented, this court may not review “a
challenge to a factual determination,” or “a challenge to a
law or regulation as applied to the facts of a particular
case.” Id. § 7292(d)(2). The Veterans Court’s legal deter-
minations are reviewed de novo. Cushman v. Shinseki,
576 F.3d 1290, 1296 (Fed. Cir. 2009).
    Mr. Harger first argues the Board’s decision did not
deny his claim for service connection for a genitourinary
condition, and that the RO did not properly consider all of
the genitourinary conditions listed in his service medical
records. Pet’r’s Br. 5–6, 22–23. These arguments present
factual issues, matters this court lacks jurisdiction to
review. 38 U.S.C. § 7292(d)(2).
    Mr. Harger also contends he did not submit additional
evidence following the May 1971 RO decision, and claims
the documentation he filed during the one-year period
was merely “redundant” evidence that existed previously,
and thus should have had “no effect” on the finality of the
HARGER   v. MCDONALD                                       5



May 1971 rating decision. Pet’r’s Br. 18. This is an
application of law to fact we lack jurisdiction to review. 1
    Mr. Harger also argues the Veterans Court applied
the wrong version of the regulations in deciding his case.
Pet’r’s Br. 11–12. He contends the Veterans Court im-
properly applied 38 C.F.R. § 3.156(a) and (b) (2013), which
was not in existence in 1971, in place of the “extant” 1971
version. Pet’r’s Br. 17. However, the Board expressly
cited to 38 C.F.R. § 3.156(a) (1971) in its decision, R.A. 8,
and we therefore afford this argument no weight.
     Because this court lacks jurisdiction to review “a chal-
lenge to a factual determination” or “a challenge to a law
or regulation as applied to the facts of a particular case,”
38 U.S.C. § 7292(d)(2), Mr. Harger’s appeal is dismissed
for lack of jurisdiction.
                       CONCLUSION
    We have considered Mr. Harger’s other arguments on
appeal and find them unpersuasive. As the Government
points out, Mr. Harger is free to file a CUE claim based on
the November 1972 decision. In November 1972, Mr.
Harger was granted service-connection for his genitouri-
nary condition, but the VARO found it to be non-


    1   To the extent this can be construed as a legal
challenge regarding the Board’s interpretation of 38
C.F.R. § 3.156(a), we discern no error.
    Under 38 C.F.R § 3.156(a) (1971), “new and material
evidence received prior to the expiration of the appeal
period, or prior to the appellate decision, will be consid-
ered as having been filed in connection with the claim
which was pending at the beginning of the appeal period.”
Therefore, Mr. Harger’s argument that the receipt of the
additional evidence by the VARO “had no effect on the
May 13, 1971 VARO rating decision” is incorrect. See 38
C.F.R. § 3.156(a).
6                                   HARGER   v. MCDONALD



compensable. Thus the November 1972—rather than the
prior May 1971 decision denying service connection—is
the “final” decision on Mr. Harger’s claim for benefits.
R.A. 15.
                     DISMISSED
                         COSTS
    No costs.